On June 26, 1969, the court ordered that supplemental judgment be entered for plaintiff, Thermo King Corporation, successor in interest to plaintiff, U.S. Thermo Control Com*1168pany, in the sum of $598,948.16, together with interest as provided by law:
From October 31, 1959, on the principal amount of forty-three thousand eighty-one dollars and sixty-nine cents ($43,081.69);
From January 31,1960, on the principal amount of thirty-five thousand six hundred fifty-four dollars and twenty-five cents ($35,654.25);
From April 30, 1960, on the principal amount of forty-seven thousand twenty-five dollars and sixty-six cents ($47,025.66) ;
From July 31, 1960, on the principal amount of fifty-eight thousand nine hundred thirty-seven dollars and thirty-five cents ($58,937.35);
From October 31, 1960, on the principal amount of fifty-nine thousand ten dollars and sixty-six cents ($59,010.66);
From January 31,1961, on the principal amount of thirty-nine thousand five hundred thirty-seven dollars and forty-one cents ($39,537.41);
From April 30, 1961, on the principal amount of thirty-five thousand nine hundred forty-seven dollars and fifty-four cents ($35,947.54);
From July 31,1961, on the principal amount of fifty-eight thousand five hundred twenty-seven dollars and sixty-seven cents ($58,527.67) ;
From October 31,1961, on the principal amount of thirty-seven thousand five hundred eighty dollars and ninety cents ($37,580.90);
From January 31,1962, on the principal amount of forty-six thousand two hundred thirty-two dollars and sixty-nine cents ($46,232.69);
From April 30, 1962, on the principal amount of seventy-four thousand six hundred seventy-six dollars and four cents ($74,676.04);
From July 31, 1962, on the principal amount of sixty-two thousand seven hundred thirty-six dollars and thirty cents ($62,736.30).
The court further ordered that payment of the judgment aforesaid shall not operate to prejudice plaintiff’s right to file additional consents or summaries thereof in accordance *1169with the opinion of the court on February 17, 1967, and as required by section 6416(a) (1) of the Internal Revenue Code of 1954, whereupon supplemental judgment or judgments may be entered herein either on the basis of additional stipulation by the parties or further proceedings before the court and, therefore, the entry of this supplemental judgment does not discharge defendant of all other claims and demands arising out of the matters involved in these cases.